 
 
I 
108th CONGRESS
2d Session
H. R. 3720 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2004 
Mr. Peterson of Pennsylvania (for himself, Mr. Osborne, and Mr. Souder) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the Secretary of Education to make grants to local educational agencies and private schools to establish drug-free school demonstration programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Empowering Parents and Teachers for a Drug-Free Education Act of 2004. 
2.FindingsThe Congress finds as follows: 
(1)Fifty-four percent of high school seniors in 2001 had used an illicit drug in their lifetime. 
(2)Forty-two percent of 12th graders, 37 percent of 10th graders, and 20 percent of 8th graders in 2001 had used an illicit drug in the past year. 
(3)Eighty percent of 12th graders, 70 percent of 10th graders, and 51 percent of 8th graders in 2001 had used alcohol in their lifetime. 
(4)Sixty-four percent of 12th graders, 48 percent of 10th graders, and 23 percent of 8th graders in 2001 had been intoxicated. 
(5)Use of 3,4-methylenedioxy methamphetamine (commonly referred to as MDMA or ecstasy) by 12th graders increased from 6 percent in 1998 to 11.7 percent in 2001. 
(6)Schoolchildren who use and abuse addictive illicit drugs or alcohol increase the risk to the health and safety of all students and impact the learning environment of the school because— 
(A)use of illicit drugs or alcohol can lead to serious health effects, the development of life-threatening diseases, and even death; 
(B)use of illicit drugs like marijuana or ecstasy kills brain cells in the learning centers of the brain, directly impacting a student’s ability to learn in school; 
(C)chemicals left in the central nervous system after using marijuana cause the brain to be irritated and uncontrollable, resulting in disruptive behavior in the classroom; 
(D)students who smoke cigarettes or use other illicit drugs have been shown to have less desire to learn, resulting in lower grade point averages when compared to other students; and 
(E)students who use illicit drugs or alcohol have a higher rate of breaking school rules. 
3.Drug-free school demonstration programs 
(a)Demonstration programsPart A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.; also known as the Safe and Drug-Free Schools and Communities Act) is amended— 
(1)by redesignating subpart 4 as subpart 5; and 
(2)by inserting after subpart 3 the following: 
 
4Drug-Free School Demonstration Programs 
4145.Drug-free school demonstration programs 
(a)GrantsThe Secretary may make grants to local educational agencies and private schools to establish drug-free school demonstration programs described in subsection (b). 
(b)RequirementsA grant may be made under subsection (a) only if the local educational agency or private school involved agrees to use the funds received under the grant to establish a drug-free school demonstration program that— 
(1)includes, consistent with the fourth amendment to the Constitution of the United States, random drug testing of students; 
(2)requires that any such testing be conducted using only drug tests approved by the Food and Drug Administration; 
(3)requires that any analysis of such testing be conducted by a drug-testing laboratory certified by the Substance Abuse and Mental Health Services Administration, or approved by the College of American Pathologists, for forensic drug testing; 
(4)requires a review of each positive test result by a medical review officer; 
(5)prohibits any disclosure to law enforcement officials of the results of the random drug testing; 
(6)requires that drug-testing records be kept strictly confidential in accordance with subsection (c); 
(7)requires, upon the submission of a report by a medical review officer under subsection (c)(3) relating to a preliminary positive test result, the destruction of all records relating to the result if the medical review officer does not confirm the result; 
(8)requires the destruction of all records relating to drug or alcohol testing of a student when the student graduates or otherwise leaves the local educational agency or private school involved; 
(9)ensures that the parents of the students to be tested are informed in detail about the random drug-testing program; 
(10)provides parents the right to withdraw their child from participation in the random drug-testing program, and ensures that parents receive notification of such right at the beginning of every school year; 
(11)includes a clear, written policy on school behavior that— 
(A)prohibits students from attending school or school activities under the influence of illegal drugs or alcohol; 
(B)prohibits the use or possession of illegal drugs in school; and 
(C)sets forth the consequences of violating the prohibitions described in subparagraphs (A) and (B); 
(12)provides drug and alcohol abuse prevention training for a total of not less than 2 hours for each student and staff member of the local educational agency or private school involved; 
(13)provides student access to a student assistance program, including confidential assessment, referral, and short-term problem resolution; and 
(14)provides continuing alcohol, tobacco, and drug abuse prevention education. 
(c)Privacy protectionEach drug-free school demonstration program established with assistance made available under this section shall— 
(1)include, as reasonably necessary and appropriate, practices and procedures to ensure the confidentiality of student drug test results and of any participation by a student in a treatment or rehabilitation program; 
(2)prohibit the mandatory disclosure of medical information by a student unless the student tests positive for drugs; and 
(3)require a medical review officer reviewing student drug test results to report the final results of such tests in writing and in a manner designed to ensure the confidentiality of the results. 
(d)Technical assistanceTo the extent or in the amounts provided in advance in appropriations Acts, the Secretary may enter into contracts with public and private entities to provide assistance related to carrying out the drug-free school demonstration programs established pursuant to this section. 
(e)ApplicationsTo seek a grant under this section, a local educational agency or private school shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(f)DefinitionsFor purposes of this section: 
(1)The term medical review officer— 
(A)means a licensed physician with knowledge of substance abuse disorders; and 
(B)does not include any— 
(i)employee of the school involved; or 
(ii)employee or agent of, or any person having a financial interest in, the laboratory for which the drug test results are being reviewed. 
(2)The term student means any individual enrolled on school records as eligible to attend, or actually attending, school for educational purposes in any of grades 8 through 12.. 
(b)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Education shall submit to the Congress a report on the results of the drug-free school demonstration programs established with assistance under this section. 
(c)Authorization of appropriationsSection 4003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7103) is amended— 
(1)in paragraph (1), by striking and at the end; 
(2)in paragraph (2), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(3)$25,000,000 for fiscal year 2005, and for each of fiscal years 2006 and 2007, for drug-free school demonstration programs under subpart 4.. 
(d)Conforming amendmentThe table of contents at section 2 of the Elementary and Secondary Education Act of 1965 is amended— 
(1)by redesignating the item relating to subpart 4 of part A of title IV as the item relating to subpart 5 of part A of title IV; and 
(2)by inserting after the item relating to section 4141 the following: 
 
 
Subpart 4—Drug-Free school demonstration programs 
Sec. 4145. Drug-free school demonstration programs.  
 
